Order, Supreme Court, New York County, entered May 30, 1973, denying respondent’s motion to resettle the order of the court entered March 28, 1973, unanimously modified, on the law, to the extent of including the 1961 agreement in the second ordering paragraph and otherwise affirmed, without costs and without disbursements. We agree with the determination of Special Term to the extent that a stay of arbitration was granted pending a preliminary hearing on the issue of the applicability of the Statute of Limitations (CPLR 7502, subd [b]; 7503, subd [b]; Matter of Andresen & Co. [Shepard], 45 AD2d 578; Matter of Schlaifer [Kaiser], 46 AD2d 850). However, the order as originally settled did not provide sufficient scope for determination of that issue. The second ordering paragraph should therefore be amended to read: *788"ordered, that petitioner’s application for an order staying arbitration be, and the same hereby is, granted, and arbitration is stayed pending the determination by preliminary hearing of the applicability of the Statute of Limitations to the claims asserted herein by respondents”. Concur—Stevens, P. J., Markewich, Tilzer, Lane and Yesawich, JJ.